PER CURIAM.
Appellant, S.H., a child, appeals the trial court’s order committing her to a moderate-risk juvenile facility following her un-counseled guilty plea to the first-degree misdemeanor of resisting an officer without violence. The state properly concedes that appellant’s waiver of counsel at the plea proceeding was not done knowingly and intelligently.
Accordingly, we reverse the order of disposition committing appellant to a moderate-risk juvenile facility, and remand the case with directions to the trial court to permit appellant to withdraw her plea and thereafter for it to conduct proceedings in accordance with the requirements of Florida Rule of Juvenile Procedure 8.165 and State v. T.G., 800 So.2d 204 (Fla.2001).
REVERSED and REMANDED.
ERVIN, BENTON, and BROWNING, JJ., concur.